Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 1 of 16                            6/27/2019 1:54 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 34709217
                                                                                                      By: Adiliani Solis
                                                                                            Filed: 6/27/2019 1:54 PM

                              CAUSE NO. 2019-38876

 C HIEF DPT. JERRY LUMAN ,                    §              I N T HE D ISTRICT COURT
                                              §
 ASST . C HIEF NORMAN VERBOSKY ,              §
 LT. D AVID WILLIAMS ,                        §
 D PT. DWAYNE P ACIFICO ,                     §
                                              §
        Plaintiffs,




                                                                              k
                                              §




                                                                       ler
                                              §           333 RD JUDICIAL D ISTRICT
 V.                                           §




                                                                    tC
                                              §
                                              §




                                                                 ric
 C HRISTOPHER D IAZ , INDIVIDUALLY ,          §
 LEE H ERNANDEZ , INDIVIDUALLY ,




                                                             ist
                                              §
 H ARRIS C OUNTY , T EXAS ,                   §         OF   HARRIS COUNTY , T EXAS




                                                          sD
                                              §
        Defendants.                           §




                                                       es
                                                    rg
                                                  Bu
              FIRST AMENDED PETITION AND JURY DEMAND
                                             n
                                           ily
                                        ar
                                    M




TO THE HONORABLE DARYL L. MOORE:
                                  of
                               e




                                 DISCOVERY PLAN
                           ffic




       The Plaintiffs intend discovery to be conducted under Texas Rule of Civil
                         yO




Procedure 190 Level 3.
                      op
                C




                              NATURE OF THE CASE
             ial




       This is an unlawful employment practices case involving termination of
          fic




employment in violation of the Texas Whistleblower Act.
       of
      Un




                                       PARTIES
       Chief Deputy Jerry Luman is an individual who resided in Harris County, Texas at
the time the cause of action asserted herein accrued and who continues to reside in Harris
County, Texas. The last 3 digits of his driver’s license are 452. The last 4 digits of his



                      FIRST AMENDED PETITION AND JURY DEMAND
                                    PAGE 1 OF 16
                                                                                      EXHIBIT 1
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 2 of 16




social security number are 238.


       Assistant Chief Norman Verbosky is an individual who resided in Kerr County,
Texas at the time the cause of action asserted herein accrued and who continues to reside
in Kerr County, Texas. The last 3 digits of his driver’s license are 019. The last 4 digits of




                                                                            k
                                                                         ler
his social security number are 564.




                                                                      tC
       Internal Affairs Lieutenant David Williams is an individual who resided in Harris




                                                                  ric
                                                               ist
County, Texas at the time the cause of action asserted herein accrued and who continues




                                                            sD
to reside in Harris County, Texas. The last 3 digits of his driver’s license are 091. The last
4 digits of his social security number are 718.




                                                         es
                                                      rg
                                                  Bu
       Deputy Dwayne Pacifico is an individual who resided in Galveston County, Texas
                                                  n
at the time the cause of action asserted herein accrued and who continues to reside in
                                             ily

Galveston County, Texas. The last 3 digits of his driver’s license are 833. The last 4 digits
                                          ar



of his social security number are 977.
                                         M
                                    of
                                  e




       Harris County (the “Harris County”) is a political subdivision of the State of
                             ffic




Texas. Service of citation upon Harris County shall be made on the County Judge located
                         O




at 1001 Preston, Houston, Texas 77002.
                       y
                    op




       Chris Diaz is an individual who resided in Harris County, Texas at the time the
                 C
              ial




cause of action asserted herein accrued and who continues to reside in Harris County,
          fic




Texas. Service of citation upon Chris Diaz shall be made at his residence located at 10826
      of




Munn St., Houston, Texas 77029.
    Un




       M. Lee Hernandez is an individual who resided in Harris County, Texas at the time
the cause of action asserted herein accrued and who continues to reside in Harris County,
Texas. Service of citation upon M. Lee Hernandez shall be made at his residence located



                       FIRST AMENDED PETITION AND JURY DEMAND
                                     PAGE 2 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 3 of 16




at 1514 Avenue M, South Houston, Texas 77587.


                         SUBJECT MATTER JURISDICTION
         The Court has original subject matter jurisdiction, under the Texas Constitution
Article V § 8, over the claim asserted herein because no other court has exclusive original




                                                                            k
                                                                         ler
jurisdiction over that claim and because damages are within the jurisdictional limits of this




                                                                      tC
Court.




                                                                  ric
                                                               ist
                              PERSONAL JURISDICTION




                                                            sD
         This Court has personal jurisdiction over Harris County because (1) Harris County
was formed in Texas, is located in Texas, and maintains continuous and systematic ties to




                                                         es
Texas, and (2) the cause of action asserted herein arose from activities and omissions


                                                      rg
occurring in Texas.                               Bu
                                               n
                                            ily

                                          VENUE
                                          ar



         Venue is proper under Texas Government Code § 554.007(a) because the cause of
                                      M




action asserted herein arose in Harris County, Texas.
                                   of
                                 e
                             ffic




                                  CLAIM FOR RELIEF:
                         O




                           TEXAS WHISTLEBLOWER ACT
                         y




                                    Purposes and rules
                      op




         The Texas Whistleblower Act (“TWA”) is intended to enhance openness in
                 C
              ial




government, compel the government’s compliance with law, and deter the government’s
           fic




violation of law. It is designed to keep open the communication lines between public
     of




employees — who are often in the best position to discover illegal conduct — and those
   Un




who are in a position to remedy the illegal conduct. It is intended to prevent harm to the
physical safety and the financial safety of the public. It represents an important confidence
in the ability of individuals to make a difference in that regard to protect the well-being of
their community.



                       FIRST AMENDED PETITION AND JURY DEMAND
                                     PAGE 3 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 4 of 16




           Both state and local governmental entities must comply with the TWA 1 to prevent
harm to the physical safety and the financial safety of the public. If a state or local
governmental entity violates the TWA, it is responsible for the consequences. To comply
with the TWA, a state or local governmental entity (1) must allow its employees to report




                                                                                    k
                                                                                 ler
to any appropriate law enforcement authority what the employee reasonably believes to be




                                                                              tC
a violation of law and (2) must not suspend, terminate, or take other adverse personnel
action against its employee for making such a report.2




                                                                          ric
                                                                       ist
                                                                    sD
           The TWA expressly waives and abolishes immunity from suit and liability to the
extent of liability for the relief provided under it.3




                                                                 es
                                                               rg
                                                               Bu
           Harris County, specially Harris County Constable Precinct 2 and Constable Chris
                                                            n
Diaz (thereafter “Diaz”), know that they must comply with the criminal statutes as
                                                     ily

codified under the Texas Penal Code.
                                                  ar
                                              M




           All of these laws are intended to protect the physical safety and the financial safety
                                           of
                                        e




of the public — i.e., safeguard life, health, property, and welfare of the public. The TWA
                                   ffic




recognizes Texas Penal Code as “laws” — e.g., statutes.4
                             y  O




           For example, Chapter 31 of the Texas Penal Code provides for various theft
                          op




offenses as based upon a range of the value of the property stolen. These theft offenses
                      C
                  ial




can also be enhanced if the theft is committed by a public servant under Texas Penal Code
               fic
         of




1
    See Tex. Gov’t Code § 554.002 (retaliation prohibition).
       Un




2
 See Tex. Gov’t Code §§ 554.001(3) (definition of personnel action) & 554.002 (retaliation prohibition);
Tex. PJC Employment § 107.4.

3
    See id. at § 554.0035 (waiver of immunity).
4
    See Tex. Gov’t Code § 554.001(1) (definition of law).




                             FIRST AMENDED PETITION AND JURY DEMAND
                                           PAGE 4 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 5 of 16




Section 31.03(f). Also, driving while licensed invalid is a crime under Section 521.457 of
the Texas Transportation Code.




                     Local governmental entity and public employee




                                                                            k
                                                                         ler
       Harris County is a local governmental entity that must comply with the TWA.




                                                                      tC
       Harris County was required to protect its employees under the TWA. Harris
County, specially Harris County Constable Precinct 2, employed the Plaintiffs as licensed




                                                                  ric
                                                               ist
peace officers for the State of Texas.    Harris County Constable Precinct 2 treated the




                                                            sD
working relationship as that of employer and employee. For example, it reported wages for
services performed for it on an IRS Form W-2 and otherwise documented the relationship




                                                         es
as one of “employment.”


                                                      rg
                                                  Bu
                                               n
                                 Reports under the TWA
                                            ily

       This case involves at least two types of reports from the Plaintiffs that are protected
                                         ar



under the TWA: (1) Chief Deputy Jerry Luman, Assistant Chief Norman Verbosky, and
                                      M




Internal Affairs Lieutenant David Williams reported various theft offences committed by
                                   of
                                 e




Senior Lieutenant Kim Bellotte, and employee of Harris County; and (2) Deputy
                               ffic




Investigator Thomas Dwayne Pacifico reported suspension of Assistant Chief Clerk Jessica
                          O




Duran’s driving license, also an employee of Harris County.
                        y




       Plaintiffs allege that Harris County adversely affected the employment of each of
                     op




the Plaintiffs in this case.   Harris County does not have any legitimate reason for the
                 C
              ial




adverse employment action and, in the absence of a legitimate reason, the adverse
          fic




employment action was taken because of the reports at issue in this case.
      of
    Un




                         Appropriate law enforcement authority
       An “appropriate law enforcement authority” includes any part of any state or local
governmental entity that the employee in good faith believes is authorized to:
               (1)     regulate under the law alleged to be violated in the report or



                       FIRST AMENDED PETITION AND JURY DEMAND
                                     PAGE 5 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 6 of 16




                        (2)    enforce the law alleged to be violated in the report or
                        (3)    investigate a violation of criminal law, or
                        (4)    prosecute a violation of criminal law.5
           An “appropriate law enforcement authority” may also be an individual who works
for a governmental entity, may be a department, division, or other unit of a governmental




                                                                                    k
                                                                                 ler
entity, or may be the governmental entity itself.6 More than one person or entity may be




                                                                              tC
an appropriate law enforcement authority for a particular violation of law.




                                                                          ric
                                                                       ist
           Chief Deputy Jerry Luman, Assistant Chief Norman Verbosky, and Internal Affairs




                                                                    sD
Lieutenant David Williams believe, in good faith, that their reports to Harris County
Attorney’s Office, Office of Inspector General, and the Texas Rangers, Company A, are




                                                                 es
reports to appropriate law enforcement authorities. And appropriate law enforcement


                                                              rg
                                                          Bu
authorities received Chief Deputy Jerry Luman, Assistant Chief Norman Verbosky, and
                                                       n
Internal Affairs Lieutenant David Williams’ reports of violations of law by Senior
                                                    ily

Lieutenant Kim Bellotte while she was employed by Harris County Precinct 2. The Harris
                                                 ar



County Attorney’s Office is an appropriate law enforcement authority with respect to
                                              M




violations of the Texas Penal Code. The Office of Inspector General is also an appropriate
                                           of
                                        e




law enforcement authority with respect to violations of the Texas Penal Code. Texas
                                    ffic




Rangers, Company A, is another appropriate law enforcement authority with respect to
                                 O




violations of the Texas Penal Code.
                                 y
                              op




           Additionally, Deputy Investigator Thomas Dwayne Pacifico believes, in good faith,
                         C
                   ial




that his reports to Harris County Constable Precinct 2 regarding the suspended driver’s
               fic




license of Assistant Clerk Jessica Duran are reports to an appropriate law enforcement
         of
       Un




5
 See Tex. Gov’t Code § 554.002(b) (appropriate law enforcement authority); Tex. PJC Employment § 107.4,
at comment on appropriate law enforcement authority.

6
    See generally id.




                               FIRST AMENDED PETITION AND JURY DEMAND
                                             PAGE 6 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 7 of 16




authority. Harris County Constable Precinct 2 is an appropriate law enforcement authority
with respect to violations of the Texas Penal Code.


     Report by Chief Deputy Jerry Luman, Assistant Chief Norman Verbosky,
                   and Internal Affairs Lieutenant David Williams




                                                                          k
                                                                       ler
       On February 12, 2018, Texas Ranger Daron Parker, was contacted by Assistant




                                                                    tC
County Attorney (ACA) Nick Lykos who was employed with the Harris County Attorney’s
Office in Houston, Texas. Lykos held the position of Inspector General at the Harris




                                                                ric
                                                             ist
County Attorney’s Office. Lykos advised Texas Ranger Daron Parker that managerial staff




                                                          sD
with the Harris County Precinct 2 Constable’s Office had contacted Lykos for guidance
with regard to Texas Public Information Act (“PIA”) requests received by their office from




                                                       es
Keaton Fuchs, Journalist, KTRK – ABC 13 as well as other media outlets that sought


                                                      rg
                                                Bu
documentation regarding various theft offenses related to Harris County Constable
                                              n
Precinct 2. The managerial staff who reported the theft offences referenced in the Texas
                                           ily

Rangers’ report were Chief Deputy Jerry Luman, Assistant Chief Norman Verbosky, and
                                        ar



Internal Affairs Lieutenant David Williams.
                                     M
                                  of
                               e




       According to the Texas Rangers’ report, Chief Deputy Jerry Luman, Assistant
                           ffic




Chief Norman Verbosky, and Internal Affairs Lieutenant David Williams reported that the
                        O




PIA requests asked for the production of documentation which would indicate that Senior
                      y




Lieutenant Kim Bellotte had committed theft by falsifying timesheets for hours claimed to
                   op




have worked during Hurricane Harvey.
                C
             ial
          fic




       Chief Deputy Luman and Assistant Chief Verbosky also advised Texas Ranger
     of




Daron Parker that they were concerned that the PIA request asked for the production of
   Un




documentation for inventory logs and final disposition information regarding distributed
Hurricane Harvey donations.     Chief Deputy Luman indicated to Texas Ranger Daron
Parker that he had knowledge that Lieutenant Bellotte became heavily involved with the
Oak Meadows Church of God located at 6105 Allendale Road in Pasadena. Oak Meadows



                      FIRST AMENDED PETITION AND JURY DEMAND
                                    PAGE 7 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 8 of 16




Church of God was paired with an organization called Pastor’s Army, who was a faith-based
non-profit organization that had received donations to aid hurricane victims.       The
donations included everything from food to clothing. To house the donations, the Pastor’s
Army had obtained a warehouse in the La Porte area.




                                                                         k
                                                                      ler
       Regarding the clothing donations, Lieutenant Williams showed ACA Lykos and




                                                                   tC
Texas Ranger Daron Parker a red, dry-fit-material shirt. On the front of the shirt was a
standard star-styled badge which read “Harris County Constable.” The badge’s top




                                                               ric
                                                            ist
banner read “Christopher Diaz” and the bottom banner read “Precinct 2.” Printed just




                                                         sD
below the badge was the title “Volunteer.” Printed on the back of the shirt was “Team
Diaz” “Pastor’s Army” “Houston Gulf Coast Building and Construction Trades




                                                      es
Council” “International Association of Heat and Frost Insulators and Allied Workers”


                                                   rg
                                               Bu
and “Partnering Together To Rebuild Harris County.”
                                             n
                                          ily

       Chief Deputy Luman, Assistant Chief Verbosky, and Lieutenant Williams advised
                                       ar



Texas Ranger Daron Parker the shirts were passed out to the community by Pastor’s Army
                                     M




Volunteers and members of the Precinct 2 Constable’s Office. Williams stated he had
                                   of
                               e




knowledge the shirts were distributed during a 2017 Christmas event where Pastor’s Army
                           ffic




volunteers passed out donations.
                      y O




       According to the report, Chief Deputy Luman also advised Texas Ranger Daron
                   op




Parker that another area of concern in the FOI request involved Lieutenant Kimberly
                C
             ial




Bellotte’s time sheets. During the course of preparing the FOI response, Chief Deputy
          fic




Luman, Assistant Chief Verbosky, and Lieutenant Williams observed an anomaly regarding
     of




Lieutenant Bellotte’s time and attendance records submitted during Hurricane Harvey.
   Un




Bellotte’s time sheets reflected she earned an overtime amount that was noticeably higher
than the other commissioned staff.


       According to the report, Texas Ranger Daron Parker classified the theft reported



                     FIRST AMENDED PETITION AND JURY DEMAND
                                   PAGE 8 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 9 of 16




by Chief Deputy Jerry Luman, Assistant Chief Norman Verbosky, and Internal Affairs
Lieutenant David Williams as theft of property under Chapter 31 of the Texas Penal Code
and indicated that the range of theft was between $1,500 and less than $20,000. Texas
Ranger Daron Parker also indicated that the theft could be enhanced under Section 31.03(f)
because the theft was committed by a Senior Lieutenant Kim Bellotte, a public servant,




                                                                           k
                                                                        ler
under the course and scope of her duties as a senior lieutenant at Precinct 2.




                                                                     tC
                 Suspension, termination, or other adverse personnel




                                                                 ric
                                                              ist
                action taken against Assistant Chief Norman Verbosky




                                                           sD
       On November 16, 2018, Assistant Chief Deputy Norman Verbosky went out on
FMLA leave for medical issues related to cancer. On February 11, 2018, Assistant Chief




                                                        es
Deputy Norman Verbosky returned to work.


                                                     rg
                                                 Bu
                                               n
       On February 11, 2018, Diaz approached Chief Jerry Luman and ordered Chief Jerry
                                            ily

Luman to ask Assistant Chief Deputy Norman Verbosky if he wanted to retire. On that
                                         ar



same day, Chief Jerry Luman asked Assistant Chief Deputy Norman Verbosky if he wanted
                                     M




to retire and Assistant Chief Verbosky indicated that he did not want to retire.
                                   of
                                e
                            ffic




       On March 7, 2019, Chief Jerry Luman was ordered to report to a restaurant, called
                         O




“Ernie’s,” located near Beltway 8 at Pasadena. Chief Luman went into the restaurant to
                       y




meet Diaz. After meeting Diaz, Diaz instructed Chief Luman to walk outside to his car.
                    op




After the two walked outside, Diaz handed Chief Luman a letter indicating that Assistant
                C
             ial




Chief Deputy Verbosky was to be terminated, effective today. Diaz then added, “I want
          fic




you to put Lee in that spot, assistant chief, and move Brown into his spot.” Diaz added,
     of




“Do it immediately!”
   Un




       Later, on March 7, 2019, Assistant Chief Verbosky was ordered to repot to Chief
Jerry Luman. At the meeting, Chief Luman informed Assistant Chief Verbosky that he
was terminated, effective immediately, as ordered by Diaz.          Diaz has also ordered



                       FIRST AMENDED PETITION AND JURY DEMAND
                                     PAGE 9 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 10 of 16




Lieutenant Hernandez to be present at the meeting. Assistant Chief Verbosky’s
termination letter stated, “This decision is based on my loss of confidence, complete lack
of trust and faith in your continued ability to perform your duties, and actions that
demonstrate you no longer support my strategy and vision moving forward.” Assistant
Chief Verbosky believes that his termination letter refers, specifically to the terms “lack of




                                                                            k
                                                                         ler
trust,” to Assistant Chief Verbosky’s participation in the aforementioned reports.




                                                                      tC
                 Suspension, termination, or other adverse personnel




                                                                  ric
                                                               ist
           action taken against Internal Affairs Lieutenant David Williams




                                                            sD
       On April 1, 2019, Internal Affairs Lieutenant David Williams was informed by
Assistant Chief Lee Hernandez that he was demoted. Internal Affairs Lieutenant Williams




                                                         es
was relieved of a majority of his prior assignments, including (1) supervision of the entire


                                                      rg
                                                  Bu
internal affairs division, (2) criminal warrants, (3) recruiting, and (4) background
                                               n
investigations. The only assignments Internal Affairs Lieutenant Williams retained were
                                            ily

(1) communications, (2) training, (3) property room, and (4) two task force positions.
                                          ar



Internal Affairs Lieutenant David Williams was also ordered to vacate his office.
                                      M
                                   of
                                 e




       On April 11, 2019, Assistant Chief Lee Hernandez informed Lieutenant Williams,
                             ffic




now losing his “Internal Affairs” designation, that he was transferred and demoted to an
                         O




evening shift lieutenant position under Lt. Kritzler, the division commander. This evening
                       y




shift lieutenant position never existed before and was specifically created for Lieutenant
                    op




David Williams. Lieutenant David Williams perceived this position as less desirable, as he
                 C
             ial




was no longer a member of the constable’s command staff, originally being the third
          fic




individual in charge of all personnel at Precinct 2, excluding Diaz, and was ordered to report
     of




directly to Lt. Kritzler, the division commander, who was previously his subordinate.
   Un




       On May 30, 2019, Assistant Chief Lee Hernandez informed Lieutenant David
Williams he was again involuntarily transferred and demoted to a task force position
previously occupied by Deputy Ricardo Rodriguez. The task force position was a day shift



                       FIRST AMENDED PETITION AND JURY DEMAND
                                     PAGE 10 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 11 of 16




assignment and was perceived as a less desirable position, as the individual who Lieutenant
Williams replaced was a deputy.


                 Suspension, termination, or other adverse personnel
                      action taken against Chief Deputy Jerry Luman




                                                                            k
                                                                         ler
       On May 6, 2019, Chief Deputy Jerry Luman was placed on indefinite suspension.




                                                                      tC
                         Report by Deputy Investigator Pacifico




                                                                  ric
                                                               ist
       On February 15, 2019, Deputy Investigator Pacifico and Deputy Investigator Vance




                                                            sD
Britt were ordered by Chief Jerry Luman to complete a periodic background check on all
Harris County Constable’s Office Precinct 2 employees.




                                                        es
                                                      rg
                                                  Bu
       The background check included both civilian and well as classified employees. The
                                               n
periodic background check is conducted so that all Precinct 2 employees are working
                                            ily

without any unreported arrests, driving restrictions, warrants, or other criminal activity
                                         ar



which would curtail their ability to perform their job. Additionally, Section 6.017 of Harris
                                      M




County Personnel Policies and Procedures Manuel provides that “Employees who drive as
                                   of
                                e




part of their regular job are subject to periodic checks of their driver’s license and must
                             ffic




immediately notify their Department Head of any change in the status of their license.”
                       y  O




       During the course of this assignment, all personnel with last names beginning with
                    op




A-M were instructed to bring proper documents to Deputy Investigator Pacifico for
                 C
             ial




verification. At approximately 2:00 p.m. on February 15, 2019, all personnel’s information
          fic




had been verified with the exception of Assistant Chief Clerk Jessica Duran. At
     of




approximately that time, Deputy Investigator Pacifico notified her supervisor, Chief Clerk
   Un




Mary Ann Carrion, that Deputy Investigator Pacifico was missing the required documents
from Jessica Duran.


       On Monday, February 18, 2019, Deputy Investigator Pacifico informed Duran’s



                        FIRST AMENDED PETITION AND JURY DEMAND
                                      PAGE 11 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 12 of 16




immediate supervisor, Chief Clerk Mary Ann Carrion, in the presence of Chief Jerry
Luman, that Deputy Investigator Pacifico had still not received any of the documents from
Assistant Chief Clerk Duran, and both Chief Luman and Chief Clerk Carrion stated they
would again order her to present the documents to Deputy Investigator Pacifico.




                                                                           k
                                                                        ler
       Deputy Investigator Pacifico did not receive the required documentation and




                                                                     tC
instead discovered that Duran had gone home sick and was otherwise insubordinate for not
turning over the required documentation as ordered to do so by a superior officer, namely




                                                                 ric
                                                              ist
Chief Luman.      In order to complete the assignment, Deputy Investigator Pacifico




                                                           sD
conducted an inquiry via JIMS and located Duran’s SPN number by name and DOB.
Deputy Investigator Pacifico then performed a full criminal history check on Assistant




                                                        es
Chief Clerk Jessica Duran using her assigned SPN number.


                                                     rg
                                                 Bu
                                              n
       As a result of the findings, Deputy Investigator Pacifico informed Lieutenant David
                                            ily

Williams that the driver’s license of Jessica Duran was suspended on or about November
                                         ar



2018 due to nonpayment of surcharges related to a citation for failure to maintain financial
                                     M




responsibility received from Harris County Constable Precinct 5.
                                   of
                                e
                            ffic




       Deputy Investigator Pacifico later submitted an official written report, along with
                         O




Duran’s criminal history report, to Lieutenant David Williams. Deputy Investigator
                       y




Pacifico was later informed that an Internal Affairs case was opened.
                    op
                C
             ial




       Assistant Chief Clerk Jessica Duran did not return to work for over five weeks and
          fic




did not report her absence to her direct supervisor, Mary Ann Carrion.
     of
   Un




                 Suspension, termination, or other adverse personnel
                   action taken against Deputy Investigator Pacifico
       On March 29, 2019, Deputy Pacifico received a phone call from Lieutenant Michael
Kritzler who indicated that Deputy Pacifico was to report to duty on night shift in patrol



                      FIRST AMENDED PETITION AND JURY DEMAND
                                    PAGE 12 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 13 of 16




division. Deputy Pacifico did not want to transfer to the night shift in the patrol division.
Lt. Michael Kritzler was ordered by Lieutenant Lee Hernandez to involuntarily transfer
Deputy Pacifico. Deputy Pacifico received no reason for the transfer.


        On April 1, 2019, Deputy Pacifico completed his first shift as a night shift patrol




                                                                             k
                                                                          ler
deputy. The night shift in the patrol division position was less desirable. Deputy Pacifico




                                                                       tC
lost his take-home car, was required to wear a uniform, lost z-time with Harris County in
construction, and lost his extra jobs. Deputy Pacifico was also moved from a proactive




                                                                   ric
                                                                ist
investigatory position, where he investigated crimes from theft to sexual assault, to a




                                                             sD
reactive patrol assignment.




                                                          es
                                  GRIEVANCE PROCESS


                                                       rg
                                                   Bu
              Harris County claims it has no applicable grievance process
                                                n
                  and refuses to respond to grievance and appeal letter
                                             ily

        Before filing suit, the Plaintiffs timely followed up in writing —through an attorney
                                          ar



— to initiate any applicable grievance or appeal process concerning the Plaintiffs’
                                      M




suspension, termination, or other adverse personnel action in violation of the Texas
                                    of
                                  e




Whistleblower Act.
                              ffic
                          O




        Harris County never responded to the grievance and appeal letter. The TWA does
                        y




not require initiation of a grievance process that the employer claims does not exist or with
                     op




respect to which the employer refuses to move forward. Plaintiffs timely file suit not later
                 C
              ial




than the 90th day after the date Harris County committed some unlawful adverse personel
           fic




actions against the Plaintiffs.
      of
    Un




                              CONDITIONS PRECEDENT
        All conditions precedent to filing suit and to recovery on the cause of action asserted
herein have occurred, been performed, or been waived.




                        FIRST AMENDED PETITION AND JURY DEMAND
                                      PAGE 13 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 14 of 16




                                      ATTORNEYS’ FEES
          As a result of the conduct described above, Plaintiffs hired attorneys to pursue the
claims asserted herein. The Plaintiffs seeks to recover reasonable attorneys’ fees in
connection with this case, including all appeals, pursuant to the TWA.




                                                                                  k
                                                                               ler
                                 ACTS OF HARRIS COUNTY




                                                                            tC
          The individuals involved in the adverse action at issue were agents and vice
principals of Harris County. Alternatively, the cat’s paw theory of responsibility applies




                                                                        ric
                                                                     ist
with respect to the adverse action at issue, if the evidence so indicates.




                                                                  sD
                                         JURY DEMAND




                                                               es
          Plaintiffs request a jury trial on all issues triable of right or choice to a jury.


                                                            rg
                                                       Bu
                                                     n
                                     NO FEDERAL CLAIMS
                                                 ily

          Plaintiffs assert no claims in this Petition for violation of any federal law or for
                                              ar



remedies under any federal law.
                                          M
                                       of
                                     e




                                     WAIVER OF IMMUNITY
                                 ffic




          A public employee who alleges a violation of this chapter may sue the employing
                             O




state or local governmental entity for the relief provided by this chapter. Sovereign
                           y




immunity is waived and abolished to the extent of liability for the relief allowed under this
                        op




chapter for a violation of this chapter.7
                    C
                 ial
             fic




                                      RELIEF REQUESTED
        of




          Texas Rule of Civil Procedure 47 requires Plaintiffs to plead one or more of five
      Un




categories of relief set forth in the rule, even when losses continue to accrue and the
defendant controls information that is material to the calculation. So, based on additional
discovery to date, Plaintiffs state that they seek non-monetary relief and monetary relief in

7
    See Tex. Gov’t Code § 554.0035


                          FIRST AMENDED PETITION AND JURY DEMAND
                                        PAGE 14 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 15 of 16




the range stated in Rule 47(c)(4) excluding costs and attorneys’ fees, but that evidence
obtained to date may result in a legally and factually sufficient, just, and fair verdict and
judgment after trial in the range of Rule 47(c)(5). They reserve the right to amend their
petition as discovery proceeds. They note that these ranges do not consider the statutory
damages caps at issue in this case.




                                                                            k
                                                                         ler
       Plaintiffs pray for all relief, in law and equity, to which they may be justly entitled




                                                                      tC
under the TWA and Texas Rules of Civil Procedure, including, but not limited to:
       A.     any and all appropriate injunctive relief to help protect against future




                                                                  ric
              violations of the TWA, to the extent permitted under the TWA; examples of




                                                               ist
              such relief may include appropriately tailored injunctions: (1) preventing




                                                            sD
              Harris County from violating the TWA, (2) requiring Harris County to train
              its employees about compliance with the TWA, (3) requiring Harris County




                                                         es
              to address compliance with the TWA in its personnel policy and procedures
              manual, and (4) requiring Harris County to post the required notice about


                                                      rg
              the TWA in a place that its employees are likely to see the notice;
                                                  Bu
                                               n
       B.     any and all appropriate injunctive relief to help restore the Plaintiffs’
                                            ily

              professional and personal standing in the community as licensed peace
              officers in the State of Texas to the extent permitted under the TWA;
                                         ar
                                      M




       C.     judgment on the TWA claim asserted herein;
                                      of
                                e




       D.     reinstatement to their former positions with Harris County or an equivalent
                            ffic




              position with Harris County, shielded from the influence of Diaz, including
              reinstatement of lost fringe benefits and lost seniority rights; or,
                         O




              alternatively, compensation for the value of those reinstatement rights; all
              such relief to the extent permitted under the TWA;
                       y
                    op




       E.     past lost compensation due to the termination and before the reinstatement
                 C




              date or equivalent, to the extent permitted under the TWA;
             ial
            fic




       F.     any and all appropriate actual damages for other losses to the extent
              permitted under the TWA; examples of such compensation may include
     of




              other past and future: pecuniary losses such as harm to career, emotional
   Un




              pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and
              other nonpecuniary losses such as harm to professional and personal
              standing;

       G.     court costs and attorneys’ fees to the extent permitted under the TWA,
              including attorneys’ fees for all appeals, whether interlocutory or otherwise,


                      FIRST AMENDED PETITION AND JURY DEMAND
                                    PAGE 15 OF 16
Case 4:19-cv-04920 Document 29-1 Filed on 03/12/20 in TXSD Page 16 of 16




            and expert witness fees;

      H.    court costs under the Texas Rules of Civil Procedure;

      I.    pre-judgment and post-judgment interest as allowed by law; and

      J.    assessment of civil penalties against Chris Diaz and/or M. Lee Hernandez,




                                                                       k
            individually, as allowed under Section 554.008 of the TWA.




                                                                    ler
                                                                 tC
                                                             ric
                                   Respectfully submitted,




                                                          ist
                                                       sD
                                   THE POERSCHKE LAW FIRM, PC




                                                    es
                                   /s/ R. Scott Poerschke, Jr.


                                                 rg
                                   R. SCOTT POERSCHKE, JR.
                                              Bu
                                   State Bar. No. 24067822
                                   CHRIS J. AINSWORTH
                                           n
                                   State Bar. No. 24072789
                                        ily

                                   5111 Center Street
                                       ar



                                   Houston, Texas 77007
                                  M




                                   Phone 713.974.1600
                                   Fax 713.621.2106
                                of




                                   scott@rsplegal.com
                             e




                                   ainsworth@rsplegal.com
                         ffic
                      O




           PLAINTIFFS DEMAND A JURY TRIAL ON ALL ISSUES
                    y
                 op
              C
            ial
           fic
     of
   Un




                    FIRST AMENDED PETITION AND JURY DEMAND
                                  PAGE 16 OF 16
